Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 1 of 12 PageID #: 140




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  ST. LOUIS DIVISION

CASSIE GREEN a.k.a                                §
CASSIE HAYES- MCDONALD,                           §
                                                  §
     Plaintiff,
                                                  §
                                                  §                CASE NO. 4:20-cv-01096-SRC
v.
                                                  §
                                                  §
                                                  §
EQUIFAX INFORMATION SERVICES,
                                                  §
LLC et al.,
     Defendant.

 DEFENDANT AMERICOLLECT, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

         TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Americollect, Inc. (“Defendant”), and files this Answer to

Plaintiff’s Complaint, and will show onto this Court as follows:

                                        JURISDICTION

1.       Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 1, and therefore denies the same.

2.       Defendant admits that Plaintiff brings this action pursuant to the Fair Credit Reporting

Act, 15 U.S.C. §1681, et seq. (the “FCRA”). Defendant denies it violated any provisions of the

FCRA.

                                              VENUE

3.       Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 3, and therefore denies the same.

4.       Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 4, and therefore denies the same.




                                            Page 1 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 2 of 12 PageID #: 141




                                           PARTIES

5.      Defendant admits that Plaintiff is a natural person. Defendant is without sufficient

information to form a belief necessary to admit or deny the remainder of Paragraph 5, and

therefore denies the same.

6.      Defendant admits that it is a corporation, which at times, conducts business within the

state of Missouri. Defendant is without sufficient information to form a belief necessary to admit

or deny the remainder of Paragraph 6, and therefore denies the same.

                                 GENERAL ALLEGATIONS

7.      Defendant denies Paragraph 7 as to itself. Defendant is without sufficient information to

form a belief necessary to admit or deny the remainder of Paragraph 7, and therefore denies the

same.

8.      Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 8, and therefore denies the same.

9.      Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 9, and therefore denies the same.

10.     Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 10, and therefore denies the same.

11.     Defendant denies Paragraph 11 as to itself. Defendant is without sufficient information to

form a belief necessary to admit or deny the remainder of Paragraph 11, and therefore denies the

same.




                                            Page 2 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 3 of 12 PageID #: 142




12.     Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 12, and therefore denies the same.

13.     Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 13, and therefore denies the same.

14.     Defendant denies Paragraph 14 as to itself. Defendant is without sufficient information to

form a belief necessary to admit or deny the remainder of Paragraph 14, and therefore denies the

same.

                                            COUNT I

15.     Defendant reincorporates the preceding paragraphs as if fully set out herein.

16.     Defendant denies Paragraph 16.

17.     Defendant denies Paragraph 17.

18.     Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 18, and therefore denies the same.

19.     Defendant denies Paragraph 19.

20.     Defendant denies Paragraph 20.

21.     Defendant denies Paragraph 21 as an incomplete and/or inaccurate statement of law.

        Defendant denies Plaintiff’s Prayer for Relief and its subparts and denies that Plaintiff is

entitled to any relief or damages.

                                            COUNT II

22.     Defendant reincorporates the preceding paragraphs as if fully set out herein.

23.     Defendant denies Paragraph 23.

24.     Defendant denies Paragraph 24.

25.     Defendant denies Paragraph 25.




                                            Page 3 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 4 of 12 PageID #: 143




26.    Defendant denies Paragraph 26.

       Defendant denies Plaintiff’s Prayer for Relief and its subparts and denies that Plaintiff is

entitled to any relief or damages.

                                          COUNT III

27.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

28.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 28, and therefore denies the same.

29.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 29, and therefore denies the same.

30.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 30, and therefore denies the same.

31.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 31, and therefore denies the same.

32.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 32, and therefore denies the same.

33.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 33, and therefore denies the same.

                                          COUNT IV

34.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

35.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 35, and therefore denies the same.

36.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 36, and therefore denies the same.




                                           Page 4 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 5 of 12 PageID #: 144




37.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 37, and therefore denies the same.

38.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 38, and therefore denies the same.

                                          COUNT V

39.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

40.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 40, and therefore denies the same.

41.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 41, and therefore denies the same.

42.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 42, and therefore denies the same.

43.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 43, and therefore denies the same.

44.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 44, and therefore denies the same.

45.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 45, and therefore denies the same.

                                          COUNT VI

46.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

47.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 47, and therefore denies the same.




                                           Page 5 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 6 of 12 PageID #: 145




48.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 48, and therefore denies the same.

49.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 49, and therefore denies the same.

50.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 50, and therefore denies the same.

                                         COUNT VII

51.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

52.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 52, and therefore denies the same.

53.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 53, and therefore denies the same.

54.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 54, and therefore denies the same.

55.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 55, and therefore denies the same.

56.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 56, and therefore denies the same.

57.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 57, and therefore denies the same.




                                           Page 6 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 7 of 12 PageID #: 146




                                         COUNT VIII

58.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

59.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 59, and therefore denies the same.

60.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 60, and therefore denies the same.

61.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 61, and therefore denies the same.

62.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 62, and therefore denies the same.

                                          COUNT IX

63.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

64.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 64, and therefore denies the same.

65.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 65, and therefore denies the same.

66.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 66, and therefore denies the same.

67.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 67, and therefore denies the same.

68.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 68, and therefore denies the same.




                                           Page 7 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 8 of 12 PageID #: 147




69.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 69, and therefore denies the same.

                                          COUNT X

70.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

71.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 71, and therefore denies the same.

72.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 72, and therefore denies the same.

73.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 73, and therefore denies the same.

74.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 74, and therefore denies the same.

                                          COUNT XI

75.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

76.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 76, and therefore denies the same.

77.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 77, and therefore denies the same.

78.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 78, and therefore denies the same.

79.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 79, and therefore denies the same.




                                           Page 8 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 9 of 12 PageID #: 148




80.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 80, and therefore denies the same.

81.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 81, and therefore denies the same.

                                         COUNT XII

82.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

83.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 83, and therefore denies the same.

84.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 84, and therefore denies the same.

85.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 85, and therefore denies the same.

86.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 86, and therefore denies the same.

                                         COUNT XIII

87.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

88.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 88, and therefore denies the same.

89.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 89, and therefore denies the same.

90.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 90, and therefore denies the same.




                                           Page 9 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 10 of 12 PageID #: 149




91.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 91, and therefore denies the same.

92.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 92, and therefore denies the same.

93.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 93, and therefore denies the same.

                                         COUNT XIV

94.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

95.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 95, and therefore denies the same.

96.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 96, and therefore denies the same.

97.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 97, and therefore denies the same.

98.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 98, and therefore denies the same.

99.    Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 99, and therefore denies the same.

100.   Defendant is without sufficient information to form a belief necessary to admit or deny

Paragraph 100, and therefore denies the same.




                                          Page 10 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 11 of 12 PageID #: 150




                                          JURY TRIAL

101.   Defendant admits Plaintiff seeks a trial by jury in this case.



                                  AFFIRMATIVE DEFENSES

102.   If any violation occurred, which is denied, it was the result of a bona fide error

notwithstanding procedures reasonably adapted to avoid such an error.

103.   Plaintiff’s damages, if any were pre-existing damages not caused by Defendant.

104.   Plaintiff has failed to mitigate damages if any.

105.   Plaintiff proximately caused his own damages, if any

106.   Plaintiff’s damages, if any, were caused by a third party over which Defendant had no

control.

107.   Plaintiff has failed to state a claim against Defendant upon which relief can be granted.

108.   Plaintiff has not suffered a concrete, injury-in-fact.



                           [SIGNATURE BLOCK ON NEXT PAGE]




                                            Page 11 of 12
Case: 4:20-cv-01096-SRC Doc. #: 19 Filed: 12/16/20 Page: 12 of 12 PageID #: 151




Dated: December 16, 2020                         Respectfully Submitted,

                                                 MALONE FROST MARTIN PLLC

                                                 By:/s/ PATRICK A. WATTS
                                                 Patrick A. Watts, #61701
                                                 7733 Forsyth Blvd Ste. 600
                                                 St. Louis, Missouri 63105
                                                 pwatts@mamlaw.com
                                                 P: (314) 669-5490
                                                 F: (888) 632-6937

                                                 COUNSEL FOR DEFENDANT
                                                 AMERICOLLECT, INC.




                             CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has been
 forwarded via ECF system to Plaintiff’s counsel on this 16th day of December, 2020.

Richard M. Maseles
110 Crestmere Ave.
Columbia, MO 65203
richard@richardmaseles.com

Of Counsel to:
Credit Repair Lawyers of America
22142 West Nine Mile Road
Southfield, MI 48033
Telephone: (248) 353-2882
Facsimile: (248) 353-4840

COUNSEL FOR PLAINTIFF

                                                 /s/ PATRICK A. WATTS
                                                 Patrick A. Watts




                                       Page 12 of 12
